Name: 96/550/EC: Commission Decision of 5 September 1996 authorizing methods for grading pig carcases in Finland (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic analysis;  Europe;  animal product;  mechanical engineering
 Date Published: 1996-09-18

 Avis juridique important|31996D055096/550/EC: Commission Decision of 5 September 1996 authorizing methods for grading pig carcases in Finland (Only the Finnish text is authentic) Official Journal L 236 , 18/09/1996 P. 0047 - 0048COMMISSION DECISION of 5 September 1996 authorizing methods for grading pig carcases in Finland (Only the Finnish text is authentic) (96/550/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3), as amended by Regulation (EC) No 3127/94 (4);Whereas the Government of Finland has requested the Commission to authorize two methods for grading pig carcases and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the two grading methods are fulfilled;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Finland:- the apparatus called 'Hennessy grading probe` (HGP4) and assessment methods related thereto, details of which are given in Part 1 of the Annex,- the method called 'Intrascope/Optical probe` details of which are given in Part 2 of the Annex.Article 2 Modifications of apparatus or of assessment methods shall not be authorized.Article 3 This decision is addressed to Finland.Done at Brussels, 5 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 285, 25. 10. 1985, p. 39.(4) OJ No L 330, 21. 12. 1994, p. 43.ANNEX METHODS FOR GRADING PIG CARCASES IN FINLAND PART 1 Hennessy grading probe (HGP4) 1. Grading of pig carcases is carried out, by means of the apparatus called 'Hennessy grading probe` (HGP4):2. The apparatus shall be equipped with a probe of 5,95 mm diameter (and of 6,3 mm at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 mm. The results of the measurements shall be transformed in terms of estimated lean meat content by means of the HGP 4 itself as well as a computer linked to it.3. The lean content of the carcase shall be calculated according to the following formula:^y = 60,385 - 0,328 x1 - 0,456 x2 + 0,156 x3Where:^y = the estimated percentage of lean meat in the carcasex1 = the thickness of backfat (including rind) in millimetres measures at 8 cm off the midline of the carcase behind the last ribx2 = the thickness of backfat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last ribx3 = the thickness of muscle in millimetres measured at the same time and the same place as x2.This formula shall be valid for carcases weighing between 51 and 107 kg.PART 2 Intrascope/Optical probe 1. Grading of pig carcases is carried out by means of the method called 'Intrascope/Optical probe`.2. The intrascope shall be equipped with a hexagonal shaped probe of a maximum width of 12 mm (and of 19 mm at the blade on top of the probe) containing a viewing window and light source, a sliding barrel calibrated in millimetres and having an operating distance of between 7 and 50 mm.3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 67,526 - 0,698 x1Where:^y = the estimated lean meat of the carcasex1 = the thickness of backfat (including rind) in millimetres measures at 6 cm off the midline of the carcase between the third and fourth last rib.This formula shall be valid for carcases weighing between 51 and 107 kg.